Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0285339 A1 (“Spangler”).
Considering claims 1, 3, and 13, Spangler discloses a wedged interlayer used for laminating glass layers to form a laminated windshield having a head-up display region (HUD), wherein the interlayer has a wedged profile in the vertical direction of the laminated windshield when said windshield is mounted on a vehicle (Spangler ¶ 0064 and 0143).  As a result of the wedged profile in the vertical direction, one extremity thereof (viz. top side) of the interlayer has a thickness greater than that on the opposing extremity e.g. id. ¶ 0064-0066, 0069-0070, and Figs. 5-10).  Attention is directed to Fig. 5 of Spangler, which represents an embodiment in which the wedge angle is constant.  Although Spangler does not disclose the overall (constant) wedge angle for the embodiment of Fig. 5, it is noted that for other embodiments having regions of constant wedge angles alternating with regions of variable wedge angles, the constant angled regions can have wedge angle that is 0.01 to 0.40 mrads greater than the overall wedge angle, wherein zones of constant wedge angles have wedge angles of 0.13 to 1.2 mrad (id. ¶ 0073 and 0074).  This means that the overall wedge angle on an interlayer (including one with constant wedge angle) could be up to 1.19 mrads.  Furthermore, it is noted that Spangler discloses one examples of one interlayer having overall constant wedge angle of 0.7 mrad (id. ¶ 0143).  In view of these, a wedged interlayer having constant wedge angle throughout, where the wedge angle is less than 1.19 mrads, is considered to be suggested by Spangler.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Re: the various limitation regarding maximum values of |θ1 – θ2|, |θ1 – θ3|, and |θ1 – θ4|, it is noted that these are various measurements concerned with uniformity.  Specifically, each of θ1, θ2, θ3, and θ4 has different domain distance for the evaluation (80 mm for θ1, 40 mm for θ2, 20 mm for θ3, and 10 mm θ4), wherein minute variations can be captured in evaluation of domain of smaller dimensions (e.g. θ4), whereas these variations might not be captured in evaluation domain of larger dimension (e.g. θ1).  For e.g. that of Fig. 9), a larger evaluation domain (e.g. on the order of the distance 46b shown in Fig. 9 of Spangler) would not be sensitive enough to capture some of the more extreme variation in wedge angle that occur only in a very localized areas.
With the meaning of this limitation in mind, it is noted that if an interlayer has an ideal target overall wedge angle that is constant throughout (e.g. curve 200 as shown in Fig. 4 of Spangler, reproduced infra), and that the actual wedge angle profile over the entirety of the display region does not deviate from the ideal target profile by more than 0.05 mrad (per Spangler ¶ 0089), it could then be concluded that the respective maximal and minimal wedge angle measured anywhere in the display region are α + 0.05 mrad and α – 0.05 mrad, wherein α is the value of the overall constant wedge angle.  

    PNG
    media_image1.png
    1226
    689
    media_image1.png
    Greyscale

Taking the most extreme of cases pertinent to the present claim (viz. all but one 10 mm region has wedge angle of α – 0.05 mrad while every other domain has wedge wedge angle θ4 centered at the middle of that 10 mm region is α – 0.05 mrad; wedge angle θ3 (evaluated over 20 mm, centered at the middle of that 10 mm region) is α mrad; wedge angle θ2 (evaluated over 40 mm, centered at the middle of that 10 mm region) is α + 0.025 mrad; and wedge angle θ1 (evaluated over 80 mm, centered at the middle of that 10 mm region) is α + 0.0375 mrad.  The maximal difference of |θ4 – θ1| is 0.0875 mrad, which is within the claimed range of 0.2 mrad.  It is noted that all other variations to the above scenario (e.g. region having wedge angle of α – 0.05 were larger or smaller difference in wedge angle) would invariably lead to a smaller value of |θ4 – θ1|.  Thus, that the disclosure of Spangler would read on the limitation of |θ4 – θ1| < 0.2.  Spangler thus renders obvious claim 1.
Furthermore, it is noted the wedge angle of the W-1 interlayer shown in Fig. 15 of Spangler also meets the limitation of claim 2, as the maximum difference in wedge angle is ~0.1 mrad.  The highest wedge angle value is ~0.72 mrad (at ~ 330 mm from bottom of windshield); and the lowest wedge angle value is ~0.62 mrad (at ~ 225 mm from bottom of windshield).  The average wedge angle of this ~ 105 mm domain (which is more stringent than the requirement θ1 is ~0.67 - 0.68 mrad, while the instantaneous wedge angles at the minimum and maximum are 0.62 mrad and 0.72 mrad (again, both more stringent than θ4.  However, the difference obtained is at most 0.05 mrad, which is within the claimed range

    PNG
    media_image2.png
    1006
    786
    media_image2.png
    Greyscale

Considering claims 4 and 6, the 250 values would require taking measurements from a domain of at least 500 mm.  Although the HUD zone of Spangler spans upward of 350 mm, given that the overall constant wedge angle profile is applicable from one extremity of the windshield to the other (which includes the HUD zone and other regions), it stands to reason that the teaching in re: minimal deviation would be applicable to regions above and below the HUD zone, thereby leading to a domain of at least 500 mm, thus reading on claims 4 and 6.
Considering claims 7 and 8, Spangler discloses the usage of poly(vinyl acetal) resin to form the interlayer, in particular poly(vinyl butyral) (PVB), wherein the PVB resin may contain plasticizer (id.
Considering claim 9, Spangler discloses a tri-layered PVB interlayer (id. ¶ 0143).
Considering claim 12, as the tapered interlayer as opposing thinner and thicker ends separated by 60-100 cm (id. ¶ 0059), and as the interlayer may exhibit a constant wedge angle between the ends, it is clear that Spangler reads on the limitations of claim 12.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler, as applied to claim 9 above, and further in view of U.S. 2013/0149503 A1 (“Yamamoto”).
Considering claims 10-11, while Spangler discloses that the interlayer may be multilayered (Spangler ¶ 0143), Spangler is silent regarding the configurations recited in claims 10 and 11.
However, it is known in the art of interlayers used for laminate glasses to arrange a softer central sublayer having higher plasticizer content and using PVB (viz. a polyvinyl acetal) with lower hydroxyl content as compared to the plasticizer content and hydroxyl content of the PVB in the corresponding surface layers.  Such a configuration is taught in Yamamoto (Yamamoto clm. 8 and 11).  Yamamoto is analogous, as it is also directed to multilayered interlayers used for laminated glass, in particular interlayers that have wedge shapes (id. clm. 14).  Thus, person having ordinary skill in the art has reasonable expectation of success that the configuration taught in Yamamoto may be adopted to the interlayer of Spangler, given the substantial similarities.  Person having ordinary skill in the art would have been motivated to apply the teachings in Yamamoto re: relative hydroxyl content of PVB and plasticizer content in the various sublayers of a multilayered .

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-13 (pg. 8 ¶ 2+ of response filed on 6 January 2021, henceforth “Response”) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-13 has been withdrawn.
Applicant's arguments with respect to all prior art rejections relying on at least Spangler (pg. 9 ¶ 1+ of Response) have been fully considered, but they are not persuasive.
Applicant has couched the original rejection in terms of a rejection based on inherency.  However, this never was (and still is not) the case.  Instead, the input parameters (regarding maximum deviation) is taken from or derived from Spangler; and the rejection has always been based on mathematical concepts of local minima, local maxima, and evaluation of average over a particular domain (all concepts from differential calculus), to arrive at a maximum deviation between different average wedge angles determined solely on the basis of respectively different evaluation domains
Furthermore, Applicant is invited to show the wedge angle curve W-1 in Spangler (referenced to in the rejection above as well as in Applicant’s arguments) does not meet the limitations of claims 1 and 3 when evaluated according to the respective stipulations of the claims.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781